—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered September 25, 1992, convicting defendant, upon his guilty plea, of criminal possession of a weapon in the third degree and sentencing him to a definite term of nine months, unanimously affirmed.
Based on a livery cab driver’s frantic hand signals pointing toward his passengers, the police had a right to question the passengers (see, People v Charriz, 186 AD2d 495, lv denied 81 NY2d 761). High beams from a cab driver is not the only signal of criminal activity justifying a stop and inquiry. Moreover, the hysterical behavior of the driver who spoke in a foreign language and the furtive and evasive conduct of the defendant afforded a reasonable suspicion that the defendant *366was armed. Hence, the protective search for a weapon and the recovery of a .357 magnum with hollow point rounds by unzipping defendant’s jacket was permissible (see, People v Robinson, 125 AD2d 259, appeal dismissed 69 NY2d 1014).
Accordingly, the motion to suppress was properly denied. Concur—Rosenberger, J. P., Ross, Asch and Rubin, JJ.